Citation Nr: 0513995	
Decision Date: 05/23/05    Archive Date: 06/01/05

DOCKET NO.  03-31 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a left knee 
disability.

3.  Entitlement to service connection for a right knee 
disability.

4.  Entitlement to service connection for a rash.  


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from September 1974 to June 
1980.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of rating decisions rendered by the Columbia, South 
Carolina, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The record reflects that the veteran was scheduled for a 
hearing before the Board at the RO in April 2005.  The 
veteran was informed of this hearing by letter dated in 
February 2005.  In that letter, he was informed that if he 
failed to appear for the scheduled hearing and a request for 
postponement of the hearing was not granted prior to the 
hearing, his case would be processed as though his hearing 
request had been withdrawn.  The veteran did not appear for 
the scheduled hearing.  No request for postponement of the 
hearing or motion for a new hearing is of record.  
Accordingly, the Board will process the veteran's appeal as 
though his request for a hearing has been withdrawn.  

The issue of entitlement to service connection for a rash is 
addressed in the REMAND below.


FINDINGS OF FACT

1.  Hypertension was not present in service or manifested 
within one year following the veteran's separation from 
service, nor is it etiologically related to service.  

2.  No disability of either knee was present in service or 
manifested within one year following the veteran's separation 
from service, nor is any current disability of either knee 
etiologically related to service


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by active 
duty, and its incurrence or aggravation during active duty 
may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 
1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).

2.  A right knee disability was not incurred in or aggravated 
by active duty, and the incurrence or aggravation of 
arthritis of the right knee during active duty may not be 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).

3.  A left knee disability was not incurred in or aggravated 
by active duty, and the incurrence or aggravation of 
arthritis of the left knee during active duty may not be 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and the 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  In addition, VA 
is required to inform the claimant to submit any pertinent 
evidence in the claimant's possession.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326 (2004).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
the plain language of 38 U.S.C.A. § 5103(a) (West 2002), 
requires that notice to a claimant pursuant to the VCAA be 
provided "at the time" that, or "immediately after," VA 
receives a complete or substantially complete application for 
VA-administered benefits.  Id. at 119.  The Court further 
held that VA failed to demonstrate that, "lack of such a 
pre-AOJ-decision notice was not prejudicial to the appellant, 
see 38 U.S.C.A. § 7261(b)(2) (as amended by the Veterans 
Benefits Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 
2820, 2832) (providing that "[i]n making the determinations 
under [section 7261(a)], the Court shall  .  .  . take due 
account of the rule of prejudicial error")."  Id at 121.
 
In the present case, the veteran was provided with the notice 
required by the VCAA and the implementing regulations by 
letter dated in October 2002, prior to the December 2004 
supplemental statement of the case.  The veteran was informed 
of the evidence required to substantiate his claims, the 
information required from him to enable VA to obtain evidence 
on his behalf, and the assistance that VA would provide to 
obtain evidence on his behalf.  Although the RO did not 
specifically inform the veteran to submit any pertinent 
evidence in his possession, it informed him of the evidence 
required to substantiate his claims, the information required 
from him to enable VA to obtain evidence on his behalf, the 
assistance that VA would provide to obtain evidence on his 
behalf, and that he should submit such evidence or provide 
the RO with the information necessary for the RO to obtain 
such evidence on his behalf.  Therefore, the Board believes 
that he was on notice of the fact that he should submit any 
pertinent evidence in his possession.  

Moreover, all pertinent, available evidence pertaining to the 
veteran's case has been obtained.  The veteran has not 
identified any additional evidence that could be obtained to 
substantiate his claims, nor has he requested that the Board 
remand for further development of his case.  

The Board notes that the duty to assist requires VA to obtain 
a medical examination or opinion if such is necessary to 
decide the claim.  38 C.F.R. § 3.159(c)(4).  A medical 
examination or opinion is necessary if the information and 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but:

(A) contains competent lay or medical 
evidence of a current diagnosed 
disability or persistent or recurrent 
symptoms of disability; 
(B) establishes that the veteran suffered 
an event, injury, or disease in service, 
or has a disease or symptoms of a disease 
listed in § 3.309, § 3.313, § 3.316, and 
§ 3.317 manifesting during an applicable 
presumptive period provided the claimant 
has the required service or triggering 
event to qualify for that presumption; 
and 
(C) indicates that the claimed disability 
or symptoms may be associated with the 
established event, injury, or disease in 
service or with another service-connected 
disability.  

In the present case, the veteran was informed in the October 
2002 letter from the RO that in order to establish service-
connection for his claimed hypertension and knee conditions, 
the evidence must show an injury in service or a disease that 
began in or was made worse during active service, or an event 
in service causing disease or injury.  However, the veteran 
has failed to identify any particular injury or disease 
during service that resulted in his claimed hypertension and 
knee conditions.  Accordingly, the Board finds that a VA 
examination is not necessary in this case.  

In sum, the Board is of the opinion that any deficiencies in 
the development and consideration of this claim by the RO are 
not of sufficient significance to warrant remand of the 
issues of service connection for hypertension, a right knee 
condition, and a left knee condition and further delay of the 
appellate process.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

Evidentiary Background

The veteran's service medical records are silent for any 
complaint, treatment, or diagnosis of hypertension, a right 
knee condition, or left knee condition.  

A May 1982 physical examination report in conjunction with 
the veteran's enlistment in the Army Reserves indicates that 
the veteran's lower extremities, musculoskeletal system, and 
vascular system were within normal limits.  He denied a 
history of trick or locked knee and high and low blood 
pressure.  

The veteran underwent a VA compensation and pension 
examination in May 1996.  The veteran reported that he 
twisted his left knee while practicing tae-kwon-do during 
physical training.  According to the veteran, his knee 
swelled up right away and he was unable to participate in 
physical therapy for a week.  He reported problems with not 
being able to stand on the left knee.  He did not have 
mechanical locking or swelling and he denied any giving way.  
Physical examination revealed no effusion or quadriceps 
atrophy and he could fully extend and flex the knee.  There 
was no instability.  Impression was knee pain with no 
objective findings.

VA outpatient treatment records from February 1998 to October 
2002 show treatment for various conditions including 
hypertension and knee pain.  A September 2002 VA treatment 
record indicates that the veteran complained of right knee 
pain of one-day duration.  He reported no injury or trauma; 
however, he reported occasional right knee pain for years.  
The impression was inflammation of the right knee.  

Legal Criteria

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2004).  

Additionally, service connection may be granted for any 
disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d). 

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)).  

Where a veteran served for at least 90 days during a period 
of war and manifests arthritis and/or hypertension to a 
degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 
3.307, 3.309.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

The veteran contends that his current hypertension and 
bilateral knee disability are etiologically related to his 
active military service. 

Service medical records contain no evidence of any of these 
claimed disabilities, there is no post-service medical 
evidence suggesting that hypertension or knee disability was 
present in service or until many years thereafter, and there 
is no medical evidence of a nexus between the claimed 
disabilities and the veteran's military service.  The 
evidence of a nexus between the veteran's claimed 
disabilities and his military service is limited to the 
veteran's own statements.  This is not competent evidence 
since laypersons, such as the veteran, are not qualified to 
render a medical diagnosis or an opinion concerning medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  


ORDER

Service connection for hypertension is denied.

Service connection for a right knee disability is denied.
 
Service connection for a left knee disability is denied.


REMAND

The veteran contends that he currently has a rash that was 
initially manifested during his active service.  In this 
regard, the Board notes that his service medical records show 
treatment at the dermatology clinic for a rash that was 
assessed to be jock rash.  He was given medicated cream.  At 
a later time, he complained of a rash and itching of his left 
foot during service.  An impression of athlete's feet was 
rendered.  In light of these inservice manifestations, the 
Board is of the opinion that an examination addressing the 
etiology of any currently manifested rash would be probative. 

Accordingly, this case is REMANDED to the RO via the Appeal 
Management Center (AMC) in Washington, DC, for the following 
action:

1.  The RO should arrange for the veteran 
to be afforded a VA examination by an 
appropriate VA physician to determine the 
etiology of any current rash or 
dermatological disorder.  The veteran 
should be properly notified of the date, 
time, and place of the examination in 
writing.  The claims folder must be made 
available to and be reviewed by the 
examiner.  

The examiner should identify each 
currently present skin disorder.  For 
each disorder identified, the examiner 
should provide an opinion as to whether 
it is at least as likely as not that the 
disorder originated during active service 
or is otherwise etiologically related to 
active service to include his inservice 
complaints of a skin rash.
 
The supporting rationale for each opinion 
expressed must also be provided.

2.  Thereafter, the RO should review the 
claims folder and ensure that the 
requested development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  

3.  The RO should also undertake any 
other development it determines to be 
warranted.

4.  Then, the RO should readjudicate the 
issue on appeal based on a de novo review 
of the record.  If the benefit sought on 
appeal is not granted to the veteran's 
satisfaction, the RO should issue a 
supplemental statement of the case and 
afford the veteran and his representative 
an appropriate opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  The 
veteran need take no action until he is otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


